IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                        NOS. WR-67,208-02 & WR-67,208-03



             EX PARTE ROBERT MITCHELL JENNINGS, Applicant



       ON APPLICANT’S SUGGESTION FOR RECONSIDERATION
OF APPLICATIONS FOR POST-CONVICTION WRITS OF HABEAS CORPUS
         IN CAUSE NO. 506814 IN THE 208 TH DISTRICT COURT
                         HARRIS COUNTY

      A LCALA, J., filed a dissenting opinion.

                               DISSENTING OPINION

      For the reasons set forth in my concurring and dissenting opinion that issued in the

writ applications styled WR-67,208-03 and WR-67,208-04, I would hold that this Court

should, on its own motion, reopen the writ application in WR-67,208-02 filed by Robert

Mitchell Jennings, applicant. See Ex parte Jennings, __S.W.3d__, Nos. WR-67,208-03 &

WR-67,208-04, 2018 WL 2247764, at *7 (Tex. Crim. App. May 16, 2018) (Alcala, J.,

concurring and dissenting); Ex parte Jennings, Nos. AP-75,806 & AP-75,807, 2008 WL
5049911 (Tex. Crim. App. Nov. 26, 2008) (opinion denying relief on -02 writ application).
                                                                                     Jennings - 2

In his suggestion for reconsideration of this Court’s prior ruling rejecting the -02 application,

applicant has argued that his death sentence should be vacated due to the sentencing jury’s

inability to properly consider his mitigation evidence of remorse in the absence of a proper

mitigation special issue. Because I would order the habeas court to address the merits of that

claim, I respectfully dissent from this Court’s decision declining to reopen the -02 writ

application.

Filed: September 19, 2018

Do Not Publish